Citation Nr: 1641975	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a sinus disorder, to include as secondary to a broken nose.  

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a headache disorder, to include migraine headaches.  

3. Entitlement to service connection for a headache disorder, to include migraine headaches.  

4. Whether new and material evidence was received to reopen a claim of entitlement to service connection for sleep apnea claimed as secondary to a broken nose.  

5. Whether new and material evidence was received to reopen a claim of entitlement to service connection for pes planus of the right foot claimed as right foot injury.  

6. Entitlement to service connection for pes planus of the right foot claimed as right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011 the Veteran raised the issue of entitlement to a temporary total disability rating, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337  ). 

Here, the RO in May 2006 denied service connection for a head injury with chronic headaches, dizziness, and loss of memory.  In June 2008 the Veteran filed to reopen a claim of service connection for migraine headaches.  Just as in the previous evidence of record, the Veteran maintained that he suffered from a head injury during service.  See February 2012 VA examination.  Although the Veteran's current claim is focused on reopening service connection for migraine headaches, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader headache disorder claim.  Thus the issue to reopen service connection for a headache disorder is characterized as reflected on the title page.  

VA treatment records were added to the claims file in September 2015 after the May 2012 Statement of the Case and a Supplemental Statement of the Case was not issued.  However, the records are cumulative of the evidence already of record.  As such, a waiver of Agency of Original Jurisdiction (AOJ) review of the new evidence is not required.  See 38 C.F.R. § 19.37.

The issue of service connection for a sinus disorder and the underlying issues of service connection for a headache disorder, to include migraine headaches, and pes planus of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In a rating decision in March 2005, the RO reconsidered the Veteran's claim and confirmed and continued the previous denial of service connection for sleep apnea as secondary to a broken nose; the Veteran did not appeal the denial of the claim and the rating decision became final.

2. Evidence received since the March 2005 rating decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea claimed as secondary to a broken nose.  

3. In a May 2006 rating decision, the RO denied entitlement to service connection for a head injury, chronic headaches, dizziness and loss of memory.

4. The additional evidence presented since the May 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a headache disorder, to include migraine headaches.  

5. In a May 2006 rating decision, the RO denied entitlement to service connection for pes planus of the right foot claimed as right foot injury.  

6. The additional evidence presented since the May 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for pes planus of the right foot claimed as right foot injury.  


CONCLUSIONS OF LAW

1. The March 2005 rating decision confirming the denial of service connection for sleep apnea as secondary to a broken nose is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. New and material evidence has not been submitted since the last denial of service connection for sleep apnea as secondary to a broken nose and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The May 2006 rating decision that denied entitlement to service connection for a head injury, chronic headaches, dizziness and loss of memory is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4. New and material evidence has been submitted since the last denial of service connection for headaches, and the claim of service connection for a headache disorder, to include migraine headaches, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The May 2006 rating decision that denied entitlement to service connection for pes planus of the right foot, claimed as right foot injury, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
6. New and material evidence has been submitted since the last denial of service connection for pes planus of the right foot, claimed as right foot injury, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen the claims of entitlement to service connection for a headaches disorder and pes planus of the right foot, VA's duties to notify and assist are deemed fully satisfied regarding these matters and there is no prejudice to the Veteran in proceeding to decide these issues.  

As for the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for sleep apnea claimed as secondary to a broken nose, the duty to notify has been met.  See June 2008 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

During the appeal period the Veteran was afforded a VA examination in February 2012 regarding his sleep apnea.  The Veterans Claims Assistance Act of 2000 (VCAA) left intact the requirement that an appellant must first present new and material evidence in order to reopen a previously and finally denied claim before the duty to assist provisions of the VCAA are fully applicable to the claim.  38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In any event, the Board notes that the Veteran was afforded an adequate VA examination in February 2012 for his sleep apnea.

Thus it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Claims to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  



When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection for Sleep Apnea claimed as Secondary to a Broken Nose

By way of history, in a February 2004 rating decision the RO denied service connection for sleep apnea on the basis that the evidence did not show that sleep apnea was the result of a broken nose nor was the broken nose a service-connected disability.  The RO also concluded that there was no evidence showing that sleep apnea was incurred in or aggravated by military service.  

In a rating decision on July 9, 2004 the RO confirmed and continued the previous denial of service connection for sleep apnea based on the Veteran's request for reconsideration of the February 2004 rating decision.  The RO found a buddy statement dated in June 2004 from a fellow serviceman stating that the Veteran incurred a bruise on his nose in 1982 during service while boxing to be new and material evidence.  Thus the RO considered the claim reopened.  However the RO continued to find that the sleep apnea was not related to the "already service connected [sic] condition of broken [sic] nose."  The RO concluded that there was no medical diagnosis of a broken nose, nor a medical opinion linking the nasal injury to the sleep apnea, and there was no evidence that sleep apnea was incurred in or caused by service.   

Subsequently, the Veteran filed a notice of disagreement dated on July 20, 2004, stating that he was disagreeing with the rating decision dated July 9, 2004.  In a letter dated on August 13, 2004, the Veteran was advised that the rating decision dated on July 9, 2004 was incorrect as it stated that he was service connected for a broken nose and he was not service connected for a broken nose, which was the basis for his denial of service connection for sleep apnea.  A copy of the corrected rating decision dated in August 2004 was provided to the Veteran.  

In the August 2004 rating decision, dated August 10, 2014, the RO found that the buddy statement dated in June 2004 from a fellow serviceman stating that the Veteran incurred a bruise on his nose in 1982 during service while boxing to be new and material evidence.  Thus the RO considered the claim reopened.  The RO confirmed and continued the denial of service connection for sleep apnea as secondary to a broken nose based on the Veteran's request for reconsideration of the February 2004 rating decision.  The RO determined that service connection for sleep apnea  could not be granted as there was no medical documentation of a broken nose in service which could be linked to the current sleep apnea.  The RO determined that the buddy statement from the fellow serviceman shows that he Veteran suffered some bruising to the face but did not provide a medical diagnosis of a broken nose or provide a medical opinion linking the nasal injury to the sleep apnea.  The RO continued to conclude that there was no evidence that sleep apnea was incurred in or caused by service.  

A statement was received from the Veteran on August 19, 2004 requesting that a statement from a VA doctor be included as evidence supporting his July 2004 notice of disagreement. 

On September 13, 2004 a Form 9 Appeal was received from the Veteran where he stated that he broke his nose during service and his sleep apnea was secondary to his broken nose.  In January 2005 VA sent the Veteran a letter advising him that the September 2004 Form 9 Appeal was not a timely appeal regarding his claim of service connection for a broken nose, which was denied in a July 1999 rating decision.  VA also informed the Veteran that the Form 9 Appeal could not be construed as a notice if disagreement with the July 2004 rating decision as the rating decision had been issued with a substantive error.  

The Veteran was advised of his right to appeal the January 2005 decision not to accept his statement as a valid notice of disagreement (38 U.S.C.A. § 7105) and was provided with VA Form 4107 explaining his right to appeal.  The Veteran was further advised that VA was working on his service connection claim for sleep apnea due to broken nose and he had up to one year to submit additional information but was encourage to send the evidence as soon as he could or contact VA within 60 days as VA could decide his claim as soon as it completed attempts to get all the relevant evidence.   The Veteran was told that if VA decides "his claim before one year from the date of this letter" he will continue to have "until that date to submit additional evidence."

In a rating decision in March 2005, the RO reconsidered the Veteran's claim and confirmed and continued the previous denial of service connection for sleep apnea as secondary to a broken nose.  The RO noted that the Veteran on August 19, 2004 requested that a statement from a VA doctor be included as evidence for his sleep apnea.  In the March 2005 rating decision the RO reiterated the bases for the previous denials of the Veteran's service connection claim for sleep apnea in the rating decisions dated in February 2004, July 2004, and August 2004.  The RO found the May 1999 VA medical report noted the Veteran's septal deformity and reported history of a broken nose in service but showed no treatment or diagnosis of sleep apnea in service.  The RO found that the Veteran did not submit additional evidence since the January 2005 VA letter asking him to do so.  Thus the RO reconsidered the Veteran's claim for service connection for sleep apnea as secondary to a broken nose and determined that the evidence continued to show that sleep apnea was not incurred in or caused by service and as service connection for a broken nose was not established service connection for sleep apnea secondary to a broken nose was not allowed.  

The Board notes that the March 2005 rating decision included a typographical error as it stated that "this condition is not related to the already service connected condition of broken nose."  However unlike the July 2004 rating, which also contained an error discussed above, the March 2005 rating decision immediately subsequent to the error of referring to a service-connected broken nose clarified stated that the Veteran was not service connected for a broken nose.  Furthermore, the March 2005 rating decision also denied the issue to reopen the Veteran's service connection claim for a broken nose.  Thus the Board finds that this typographical error was harmless because such error had no effect whatsoever on the outcome reached in the March 2005 rating decision.  


In a cover letter to the March 2005 rating decision the Veteran was informed that his claim was denied because new and material evidence was not received.  The Veteran did not appeal the March 2005 rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  New and material evidence also was not received within one year of the date the Veteran was notified that his claim was denied in the March 2005 rating decision.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The previous denials for the sleep apnea were premised on findings that sleep apnea was not incurred in or caused by service and as service connection for a broken nose was not established service connected for sleep apnea secondary to a broken nose could not be granted.  Thus for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the sleep apnea was incurred in or aggravated by service, or was caused or aggravated by a service-connected disability.  

Evidence submitted subsequent to the final March 2005 rating decision includes the Veteran's statement, a buddy statement, newspaper articles, treatment records, and the VA examination dated in February 2012.  The evidence added to the record is not new and material evidence as it is either cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  

In July 2008 and February 2009 copies of statements from the Veteran were received.  These statements were dated in June 2004 and December 2003 and were previously of record.  In these statements the Veteran asserted that he injured his nose boxing in service and developed sleep apnea.  The Veteran's repeated contentions are redundant of lay evidence he submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at the time of prior final disallowance of the claim is not new evidence).  Redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.

In July 2008 and February 2009 copies of a buddy statement from a fellow serviceman dated on June 21, 2004 were received.  This statement was previously of record.  The fellow serviceman stated that the Veteran during service was knocked out in boxing tournament in January 1982, bruised his nose, and reported that his coach told him the bruise was superficial and he had to get ready for the next fight.  In February 2002 and July 2008 a copy of a newspaper article was received, which was previously of record and shows that the Veteran was knocked out during a boxing tournament in January 1982.  This evidence is not new and material because it is redundant, that is, it is repetitive of evidence previously considered.  

VA treatment records since the March 2005 rating decision show that the Veteran has sleep apnea and are cumulative of previous VA treatment records from January 2003 to October 2003 showing sleep apnea.  See, e.g., VA treatment records dated in September 2008 and May 2015.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

As for the VA examination in February 2012, it opposes the claim.  During the examination the Veteran reported that his sleep apnea was due to boxing in service.  The examiner opined that the sleep apnea was less likely than not due to service as it is less as likely as not that the Veteran has residuals of a broken nose incurred during a boxing injury in service.  Thus the examiner concluded that the opinion as to whether sleep apnea was due to the boxing nose injury during service need not be rendered.  

Accordingly, the Board finds that the evidence received since the last final rating decision in March 2005 denying service connection for sleep apnea claimed as secondary to a broken nose, is not material, and does not raise a reasonable possibility of substantiating the claim.  Thus the appeal to reopen the Veteran's claim of service connection for sleep apnea claimed as secondary to a broken nose is denied.  


Headache Disorder, to include Migraine Headaches


Service connection for a head injury, chronic headaches, dizziness and loss of memory was initially denied by the RO in a May 2006 decision.  The RO denied the claim on the basis that the condition neither occurred in nor was caused by service.  The RO noted that although service treatment records show a laceration above the Veteran's eyebrow due to blunt trauma, there was no objective evidence of any post concussive symptoms or other evidence of traumatic brain injury in service nor were there complaints of any headaches, dizziness or memory loss shown on the Veteran's separation examination from service.   

The Veteran was notified of the RO's decision and the decision became final as the Veteran did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence added to the record since the May 2006 rating decision includes a February 2012 VA examination where the examiner noted that the Veteran reported that his doctor told him that his throbbing headaches were probably due to being beat in the head while boxing in service.  While the February 2012 VA examiner opined that the Veteran's current headache disorder was not related to his boxing participation in service, the examiner did point out that service treatment records show that the Veteran during service complained of headaches in relation to his sinus problems.  Further, in the July 2012 Form 9 Appeal, the Veteran indicated that he has had headaches since service.  

The evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as a medical professional noted the significance of the Veteran's in-service complaints of headaches in conjunction with his sinus disorder and the Veteran confirmed that he has had headaches since service.  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection for a headache disorder, to include migraine headaches.  The claim as to this matter must be reopened.


Pes Planus of the Right Foot claimed as Right Foot Injury

Service connection for pes planus of the right foot claimed as right foot injury was initially denied by the RO in a May 2006 rating decision.  The AOJ determined that pes planus was noted on the enlistment examination into service and there was no evidence that the condition was aggravated or permanently worsened during service.  

The Veteran was notified of the RO's decision and the decision became final as the Veteran did not appeal it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence added to the record since the May 2006 rating decision includes a VA treatment record in June 2008 that indicates the Veteran's instep region in the right foot has been hurting since service.  In the July 2012 Form 9 Appeal, the Veteran indicated that he has had right foot pain since service.  The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the Veteran as a lay person is competent to report that he has had right foot pain since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection for pes planus of the right foot claimed as a right foot injury.  The claim as to this matter must be reopened.


ORDER

The application to reopen the claim of entitlement to service connection for sleep apnea claimed as secondary to a broken nose is denied.

As new and material evidence has been submitted to reopen the claim of service connection for a headache disorder, to include migraine headaches, the appeal to this extent is allowed.  

As new and material evidence has been submitted to reopen the claim of service connection for pes planus of the right foot, claimed as a right foot injury, the appeal to this extent is allowed.  


REMAND

After carefully considering these matters, and for reasons expressed immediately below, the Board finds that the issues of service connection for a sinus disorder, pes planus of the right foot, and a headache disorder must be remanded for further development to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As for the Veteran's claim of service connection for a sinus disorder, on VA examination in February 2012, the examiner opined that the Veteran' sinus/rhinitis disorder was less likely than not incurred in or caused by service as the condition existed prior to service and was not aggravated by service.  However service treatment records on the December 1978 entrance examination show that the Veteran's sinuses, nose, mouth and throat were evaluated as normal.  On the accompanying report of medical history in December 1978, the Veteran indicated that he had chronic or frequent cold and hay fever, but checked the boxes indicating that he did not have sinusitis, ear nose or throat trouble.  Subsequent service treatment records om multiple occasions show that the Veteran was treated for sinus problems.  On the May 1982 report of medical history upon separation from service the Veteran complained of having sinusitis.  Thus the February 2012 VA examiner's opinion is inadequate as it is based on the inaccurate factual premise that the Veteran had sinus disorder that preexisted service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Similarly the February 2012 VA examination for the feet is inadequate as the examiner provided an inconsistent opinion for the following reasons.  The examiner first opined that the claimed condition which clearly and unmistakably existed prior to service was aggravated beyond its natural progression by an in-service injury event or illness and then provided a rationale that only the Veteran's left foot was aggravated during service and the right foot was only mild in nature, unchanged from service, and shows no significant findings on x-ray.  Given that the opinion is inherently inconsistent, the Veteran should be afforded a new VA examination to determine whether his preexisting pes planus of the right foot noted on the December 1978 entrance examination was aggravated by service.  

As for the Veteran's headache disorder, on VA examination in February 2012, as discussed above, the examiner pointed out that the Veteran during service complained of headaches in conjunction with his sinus problems.  Thus the Veteran should be afforded a VA examination to determine whether his current headaches are related to his in-service complaints of headaches associated with his sinus condition.  Further, given that the Veteran's headaches may be related to his sinus condition, his claim of service connection for headaches also is intertwined with his claim of service connection for a sinus disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his sinus disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinus/rhinitis disorder was incurred during service.  In rendering the opinion the examiner is advised that service treatment records show that on the December 1978 entrance examination the Veteran's sinuses, nose, mouth and throat were evaluated as normal.  On the accompanying report of medical history in December 1978, the Veteran checked the boxes indicating that he did not have sinusitis, ear nose or throat trouble.  Subsequent service treatment records on multiple occasions show that the Veteran was treated for sinus problems and allergic rhinitis.   See service treatment records dated in August 1979, June 1980, September 1980 December 1980, July 1981, August 1981 and March 1982.  On the May 1982 report of medical history upon separation from service the Veteran checked the box indicating that he had sinusitis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of pes planus of the right foot.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

Provide an opinion as to whether the pre-existing pes planus of the right foot noted on entrance examination was aggravated by service. 

In formulating the opinion, the examiner is advised that a preexisting condition is aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation is not conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 


The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his headache disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current headache disorders.  

b.) For each identified headache disorder the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address an August 1979 service treatment record that documents the Veteran's complaint of headaches in conjunction with his complaints of congestion in the nasal and sinus area.

c.) For each identified headache disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by sinus and rhinitis disorders.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


